DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 7/21/21 has been entered.
Notice of Amendment
In response to the amendment(s) filed on 7/21/21, amended claim(s) 1 and 12 is/are acknowledged.  The following new and/or reiterated ground(s) of rejection is/are set forth:
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:


Claim(s) 1-22 is/are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
For claims 1 and 12, the claim language “second transceiver” appears to be new matter.  The examiner found 1 transceiver in Applicant’s specification (i.e., 240 in the embodiment shown in Fig. 2A or 340 in the embodiment shown in Fig. 3A).  However, a second transceiver could not be found.
Dependent claim(s) 2-11 and 13-22 fail to cure the deficiencies of independent claim(s) 1 and 12, thus claim(s) 1-22 is/are rejected under 35 U.S.C. 112(a).  
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim(s) 12-22 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
For claim 12, the claim term “the transceiver” (line 5) lacks antecedent basis.  The claim is examined as this being a newly introduced claim term.
Dependent claim(s) 13-22 fail to cure the ambiguity of independent claim 12, thus claim(s) 12-22 is/are rejected under 35 U.S.C. 112(b).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-5, 9, 11-16, 20, and 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over “Smartphone-based Tele-Rehabilitation System for Frozen Shoulder Using a Machine Learning Approach,” by Ongvisatepaiboon et al. (hereinafter “Ongvisatepaiboon”) in view of U.S. Patent Application Publication No. 2019/0298253 to Hal and U.S. Patent Application Publication No. 2012/0022884 to Chillemi.
For claim 1, Ongvisatepaiboon discloses an apparatus for performing a remote test of range of motion of a person operating a user device (Abstract), comprising:
a transceiver (the device in “server side” that allows it to connect to the “Internet,” see Fig. 1 and associated description) configured to transmit a range-of-motion test link (Examiner’s Note: Applicant’s specification describing the “link” as “information” and that the user can click the link to setup up the test, see para [0020] and [0022] of Applicant’s specification) (see set-up screen in Fig. 2A-B, with clickable button(s) to setup the test) to the user device (“smartphone,” see Abstract and “II. Methodology”) and to receive motion data form the user device (first full paragraph in the left column of page 813), the user device comprising a sensor that generates the motion data (“accelerometer, 
a processor (see “Data Analysis” in Fig. 1) configured to calculate, based on the motion data, the continuous position of the user device (see Fig. 6) to enable display to a test provider of the performance of the test (Fig. 6) (also see second full paragraph in the left column of page 813) and to determine in real time whether the test quality is satisfactory; and
a display (Fig. 6) configured to show in a continuous indication of the performance of the test (see Fig. 6 and associated description) and whether the test quality is satisfactory.
Ongvisatepaiboon does not expressly disclose that processor is configured to calculate in real-time, that real-time display is enabled, and that the display is configured to show in real time.
However, Hal teaches a processor configured to (Examiner’s Note: functional language, i.e., capable of) calculate in real time (“real-time,” para [0014]-[0015]) (also see para [0038] and/or [0125]), that real-time displayed is enabled (Examiner’s Note: functional language, i.e., capable of) (“real-time,” para [0014]-[0015]) (also see para [0038] and/or [0125]), and that a display is configured to show in real time (Examiner’s Note: functional language, i.e., capable of) (“real-time,” para [0014]-[0015]) (also see para [0038] and/or [0125]).
It would have been obvious to a skilled artisan to modify Ongvisatepaiboon such that the processor is configured to calculate in real-time, that real-time display is enabled, and that the display is configured to show in real time, in view of the teachings of Hal, for the obvious advantage of allowing instantaneous, or at least quick, diagnosis and/or feedback to the patient.
Ongvisatepaiboon does not expressly disclose that the processor is configured to determine in real time whether the test quality is satisfactory and the display configured to show whether the test quality is satisfactory.

Additionally, Chillemi teaches determining in real time whether the test quality is satisfactory (para [0017]-[0018]) (also see para [0131]) and showing whether the test quality is satisfactory (para [0132]) (also see claims 1, 12, 15, and , claim 1 defining the “coefficient of variation” as validity, claim 12 reciting “coefficient of variation” being arranged in a “scannable format,” and claim 15 reciting the “scannable formate” being a “on-screen display”).
It would have been obvious to a skilled artisan to modify Ongvisatepaiboon such that the processor is configured to determine in real time whether the test quality is satisfactory and the display configured to show whether the test quality is satisfactory, in view of the teachings of Hal and Chillemi, for the obvious advantage of demonstrating that the range of motion test is valid, reproducibility, and demonstrates consistent of effort (see, for example, para [0017] of Chillemi).
For claim 2, Ongvisatepaiboon further discloses wherein the indication of the performance of the test comprises motion of the user device (see Fig. 6).
For claim 3, Ongvisatepaiboon does not expressly disclose wherein the indication of the performance of the test comprise a three-dimensional depiction of the user device.
However, Hal teaches wherein the indication of the performance of the test comprises a three-dimensional depiction of the user device (para [0024], [0038], and/or [0090]).

For claim 4, Ongvisatepaiboon further discloses wherein the indication of the performance of the test comprises a continuous display of angle of motion (see Fig. 5).
For claim 5, Ongvisatepaiboon further discloses wherein the motion data is generated using an accelerometer in the user device (Abstract).
For claim 9, Ongvisatepaiboon does not expressly disclose wherein the processor is further configured to determine quality of the test based on correlating angle measures among multiple frame axes.
However, Hal teaches wherein the processor is further configured to determine quality of the test based on correlating angle measures among multiple frame axes (para [0098]-[0114]) (also see Fig. 2) (Examiner’s Note: hip flexion/extension, hip abduction/adduction, hip internal/external rotation, pelvic tilt, pelvic side bending, and pelvic rotation being directed to different axes).
It would have been obvious to a skilled artisan to modify Ongvisatepaiboon wherein the processor is further configured to determine quality of the test based on correlating angle measures among multiple frame axes, in view of the teaching of Hal, for the obvious advantage of being able to refine the test/diagnosis based on the quality.
For claim 11, Ongvisatepaiboon, as modified, further discloses wherein the user device displays real-time data about the test (“real-time,” para [0014]-[0015] and [0038] of Hal).
For claim 12, Ongvisatepaiboon discloses a method for performing a remote test of range of motion of a person operating a user device (Abstract), comprising:

receiving motion data form the user device (first full paragraph in the left column of page 813), the user device comprising a sensor that generates the motion data (“accelerometer, gyroscope, and magnetic field sensors,” Abstract) and a second transceiver to communicate with the transceiver (the device in “smartphone” that allows it to connect to the “Internet,” see Fig. 1 and associated description);
calculating, based on the motion data, the continuous position of the user device (see Fig. 6) to enable display to a test provider of the performance of the test (Fig. 6) (also see second full paragraph in the left column of page 813) and to determine in real time whether the test quality is satisfactory; and
a displaying (Fig. 6) a continuous indication of the performance of the test (see Fig. 6 and associated description) and whether the test quality is satisfactory.
Ongvisatepaiboon does not expressly disclose that calculating in real-time, that real-time display is enabled, and displaying in real time.
However, Hal teaches calculating in real time (“real-time,” para [0014]-[0015]) (also see para [0038] and/or [0125]), that real-time displayed is enabled (Examiner’s Note: functional language, i.e., capable of) (“real-time,” para [0014]-[0015]) (also see para [0038] and/or [0125]), and displaying in real time (Examiner’s Note: functional language, i.e., capable of) (“real-time,” para [0014]-[0015]) (also see para [0038] and/or [0125]).
It would have been obvious to a skilled artisan to modify Ongvisatepaiboon to include calculating in real-time, that real-time display is enabled, and displaying in real time, in view of the 
Ongvisatepaiboon does not expressly disclose determining in real time whether the test quality is satisfactory and the displaying whether the test quality is satisfactory.
However, Hal teaches determining in real time whether the test quality is satisfactory (see the process in either Fig. 2, which can refine the diagnosis at step 207); and displaying whether the test quality is satisfactory (para [0015], [0038], and/or [0125]) (Examiner’s Note: also see para [0056], which discloses that the “logic software” can “analyze” the motion data and require further refinement based on “correlated data” and “interpretation.”  Then para [0125] states that the “program logic” is executed that includes “analysis, and correlation of motion capture data” and that this operation “may be displayed visually”).
Additionally, Chillemi teaches determining in real time whether the test quality is satisfactory (para [0017]-[0018]) (also see para [0131]) and showing whether the test quality is satisfactory (para [0132]) (also see claims 1, 12, 15, and , claim 1 defining the “coefficient of variation” as validity, claim 12 reciting “coefficient of variation” being arranged in a “scannable format,” and claim 15 reciting the “scannable formate” being a “on-screen display”).
It would have been obvious to a skilled artisan to modify Ongvisatepaiboon to include determining in real time whether the test quality is satisfactory and the displaying whether the test quality is satisfactory, in view of the teachings of Hal and Chillemi, for the obvious advantage of demonstrating that the range of motion test is valid, reproducibility, and demonstrates consistent of effort (see, for example, para [0017] of Chillemi).
For claim 13, Ongvisatepaiboon further discloses wherein the indication of the performance of the test comprises motion of the user device (see Fig. 6).
For claim 14, Ongvisatepaiboon does not expressly disclose wherein the indication of the performance of the test comprise a three-dimensional depiction of the user device.
However, Hal teaches wherein the indication of the performance of the test comprises a three-dimensional depiction of the user device (para [0024], [0038], and/or [0090]).
It would have been obvious to a skilled artisan to modify Ongvisatepaiboon wherein the indication of the performance of the test comprise a three-dimensional depiction of the user device, in view of the teachings of Hal, for the obvious advantage of providing a more robust data set that allows the clinician to have a better understanding of the patient’s motion mechanics.
For claim 15, Ongvisatepaiboon further discloses wherein the indication of the performance of the test comprises a continuous display of angle of motion (see Fig. 5).
For claim 16, Ongvisatepaiboon further discloses wherein the motion data are generated using an accelerometer in the user device (Abstract).
For claim 20, Ongvisatepaiboon does not expressly disclose wherein determining the quality of the test comprises correlating angle measures among multiple frame axes.
However, Hal teaches wherein determining the quality of the test comprises correlating angle measures among multiple frame axes (para [0098]-[0114]) (also see Fig. 2) (Examiner’s Note: hip flexion/extension, hip abduction/adduction, hip internal/external rotation, pelvic tilt, pelvic side bending, and pelvic rotation being directed to different axes).
It would have been obvious to a skilled artisan to modify Ongvisatepaiboon wherein determining the quality of the test comprises correlating angle measures among multiple frame axes, in view of the teaching of Hal, for the obvious advantage of being able to refine the test/diagnosis based on the quality.
For claim 22, Ongvisatepaiboon, as modified, further discloses wherein the user device displays real-time data about the test (“real-time,” para [0014]-[0015] and [0038] of Hal).
Claim(s) 6-8 and 17-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ongvisatepaiboon in view of Hal and Chillemi, and further in view of U.S. Patent Application Publication No. 2015/0309563 to Connor.
For claim 6, Ongvisatepaiboon, Hal, and Chillemi do not expressly disclose wherein the test is an extension-flexion test of the person’s wrist.
However, Connor teaches wherein the test is an extension-flexion test of the person’s wrist (para [0158]) (also see para [0004]).
It would have been obvious to a skilled artisan to modify Ongvisatepaiboon wherein the test is an extension-flexion test of the person’s wrist, in view of the teachings of Connor, because such a type of test is a suitable test for evaluating joint health (i.e., the wrist), which is the intended purpose of Hal.
For claim 7, Ongvisatepaiboon, Hal, and Chillemi do not expressly disclose wherein the test is a pronation-supination test of the person’s wrist.
However, Connor teaches wherein the test is a pronation-supination test of the person’s wrist (para [0158]) (also see para [0004]).
It would have been obvious to a skilled artisan to modify Ongvisatepaiboon wherein the test is a pronation-supination test of the person’s wrist, in view of the teachings of Connor, because such a type of test is a suitable test for evaluating joint health (i.e., the wrist), which is the intended purpose of Hal.
For claim 8, Ongvisatepaiboon, Hal, and Salamatian do not expressly disclose wherein the test is a radial-ulnar deviation test of the person’s wrist.
However, Connor teaches wherein the test is a radial-ulnar deviation test of the person’s wrist (para [0158]) (also see para [0004]).
It would have been obvious to a skilled artisan to modify Ongvisatepaiboon wherein the test is a radial-ulnar deviation test of the person’s wrist, in view of the teachings of Connor, because such a type of test is a suitable test for evaluating joint health (i.e., the wrist), which is the intended purpose of Hal.
For claim 17, Ongvisatepaiboon, Hal, and Salamatian do not expressly disclose wherein the test is an extension-flexion test of the person’s wrist.
However, Connor teaches wherein the test is an extension-flexion test of the person’s wrist (para [0158]) (also see para [0004]).
It would have been obvious to a skilled artisan to modify Ongvisatepaiboon wherein the test is an extension-flexion test of the person’s wrist, in view of the teachings of Connor, because such a type of test is a suitable test for evaluating joint health (i.e., the wrist), which is the intended purpose of Hal.
For claim 18, Ongvisatepaiboon, Hal, and Salamatian do not expressly disclose wherein the test is a pronation-supination test of the person’s wrist.
However, Connor teaches wherein the test is a pronation-supination test of the person’s wrist (para [0158]) (also see para [0004]).
It would have been obvious to a skilled artisan to modify Ongvisatepaiboon wherein the test is a pronation-supination test of the person’s wrist, in view of the teachings of Connor, because such a type of test is a suitable test for evaluating joint health (i.e., the wrist), which is the intended purpose of Hal.
For claim 19, Ongvisatepaiboon, Hal, and Salamatian do not expressly disclose wherein the test is a radial-ulnar deviation test of the person’s wrist.
However, Connor teaches wherein the test is a radial-ulnar deviation test of the person’s wrist (para [0158]) (also see para [0004]).
It would have been obvious to a skilled artisan to modify Ongvisatepaiboon wherein the test is a radial-ulnar deviation test of the person’s wrist, in view of the teachings of Connor, because such a type of test is a suitable test for evaluating joint health (i.e., the wrist), which is the intended purpose of Hal.
Claim(s) 10 and 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ongvisatepaiboon in view of Hal and Chillemi, and further in view of U.S. Patent Application Publication No. 2015/0142374 to Shibuya.
For claim 10, Ongvisatepaiboon, Hal, and Salamatian do not expressly disclose wherein the position of the user device is calculated using a rotation matrix.
However, Shibuya teaches wherein the position of a user device is calculated using a rotation matrix (para [0068] and/or [0070]).
It would have been obvious to a skilled artisan to modify Ongvisatepaiboon wherein the position of the user device is calculated using a rotation matrix, in view of the teachings of Shibuya, for the obvious advantage of being able to transform the measured data in Euclidean space.
For claim 21, Ongvisatepaiboon, Hal, and Salamatian do not expressly disclose wherein the position of the user device is calculated using a rotation matrix.
However, Shibuya teaches wherein the position of a user device is calculated using a rotation matrix (para [0068] and/or [0070]).
It would have been obvious to a skilled artisan to modify Ongvisatepaiboon wherein the position of the user device is calculated using a rotation matrix, in view of the teachings of Shibuya, for the obvious advantage of being able to transform the measured data in Euclidean space.
Response to Arguments
Applicant’s arguments filed 7/21/21 have been fully considered.
With respect to the 101 rejection, Applicant’s amendment of the word “continuous” along with the helpful explanation of why a continuous matrix calculation would not be capable of being performed in the human mind is persuasive.  Thus, the 101 rejection(s) is/are withdrawn.
With respect to the 103 rejection(s), Applicant’s arguments have been considered but are moot because the arguments do not address the new grounds of rejection.
Conclusion

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Chen can be reached on (571) 272-3672.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DANIEL L CERIONI/Primary Examiner, Art Unit 3791